Case 6:20-bk-10759-WJ   Doc 25 Filed 02/26/20 Entered 02/26/20 16:55:00   Desc
                        Main Document     Page 1 of 11
Case 6:20-bk-10759-WJ   Doc 25 Filed 02/26/20 Entered 02/26/20 16:55:00   Desc
                        Main Document     Page 2 of 11
Case 6:20-bk-10759-WJ   Doc 25 Filed 02/26/20 Entered 02/26/20 16:55:00   Desc
                        Main Document     Page 3 of 11
Case 6:20-bk-10759-WJ   Doc 25 Filed 02/26/20 Entered 02/26/20 16:55:00   Desc
                        Main Document     Page 4 of 11
Case 6:20-bk-10759-WJ   Doc 25 Filed 02/26/20 Entered 02/26/20 16:55:00   Desc
                        Main Document     Page 5 of 11
Case 6:20-bk-10759-WJ   Doc 25 Filed 02/26/20 Entered 02/26/20 16:55:00   Desc
                        Main Document     Page 6 of 11
Case 6:20-bk-10759-WJ   Doc 25 Filed 02/26/20 Entered 02/26/20 16:55:00   Desc
                        Main Document     Page 7 of 11
Case 6:20-bk-10759-WJ   Doc 25 Filed 02/26/20 Entered 02/26/20 16:55:00   Desc
                        Main Document     Page 8 of 11
Case 6:20-bk-10759-WJ   Doc 25 Filed 02/26/20 Entered 02/26/20 16:55:00   Desc
                        Main Document     Page 9 of 11
Case 6:20-bk-10759-WJ   Doc 25 Filed 02/26/20 Entered 02/26/20 16:55:00   Desc
                        Main Document    Page 10 of 11
Case 6:20-bk-10759-WJ   Doc 25 Filed 02/26/20 Entered 02/26/20 16:55:00   Desc
                        Main Document    Page 11 of 11
